Title: From James Madison to George Davis, 26 December 1803
From: Madison, James
To: Davis, George


Sir,
Department of State December 26th. 1803.
I have received your Letters of the 10, March, 15, April, 30 May, 3 July, 1st. August and 13th. Septr. last.
The President has not yet decided upon the appointment of yourself or of any other person to the Consulate of Tunis. In the mean time you are to remain in charge of our affairs with its regency. That you may be provided with the funds necessary for your Support, I have requested Mr. Lear, to examine and settle your accounts upon the scale of the emoluments intended to have been allowed to Mr. Cathcart, under his appointment for Tunis as limited in the inclosure, except the outfit which being designed for a permanent Consul will be withheld, as not applicable to your case. The Salary of Your Secretary will also be allowed up to the time of your receiving this letter, but will be thenceforward discontinued. Mr. Lear has funds to pay the balance, which may be found due to you, and will if you desire it furnish you with an advance of one thousand Dollars.
Whatsoever may be Mr. Eaton’s individual claims upon the Sardinian Lady he ransomed, you will carefully abstain from representing either to the Regency of Tunis, or otherwise, that the United States possess any right or claim to hold her in the condition of a Slave. It has not been considered how far Mr. Eaton, could charge her ransom to the public, nor is it known that he intends to do so: but it is certain that if they are chargable with it, it would neither comport with their sentiments nor those of their Government to enforce any claim involving the disposal of her person. It therefore depends upon your own judgement how far as an individual the friend of Mr. Eaton, or his Agent, you will take any steps, and what they may be for securing his reimbursement.
Should the Affair of the Goods claimed as Tunisien [sic] property from the Imperial Vessel captured by Capt. Sterrett not be concluded, Mr. Lear has authority to settle it on the basis of a restitution of whatever was promised by Commode. Morris, The first cost of the Tunisian interest in the part of the Cargo of which Subjects of Tripoli, were joint owners, and any small extra demands which may be considered as a Sacrifice to harmony. I am Very respectfully, Sir, Your Most Obedt. Servt.
(Signed)   James Madison
P.S. Inclosed is the President’s answer to the letters of the Bey, dated respectively on the 7th. & 14. of Septr. last with a Copy for your information. Should either subject be revived you will use your endeavours to Stifle it by enlarging on the topics of the letter.
